                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

FEDERAL TRADE COMMISSION,
                                                 Case No. 3:19-cv-00933-VAB
       Plaintiff,

                v.

GRAND TETON PROFESSIONALS, LLC, et
al.,

       Defendants.

             STIPULATION AND ORDER REGARDING LIVING EXPENSES

       The FTC and Defendant Douglas Filter, by and through their undersigned counsel,

hereby stipulate and agree as follows:

1. Navy Federal Credit Union account number xxxx3355 in the name of Douglas Filter is

   hereby released from the asset freeze provisions of the Temporary Restraining Order entered

   on June 18, 2019 (ECF No. 33).

2. This agreement shall be without prejudice to any party.

   IT IS SO ORDERED this 12th
                         ___ day of July, 2019.

                                                     /s/ Victor A. Bolden, USDJ
                                                   ______________________________
                                                   VICTOR A. BOLDEN
                                                   United States District Judge




                                          Page 1 of 2
